Citation Nr: 0419225	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-13 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected incomplete auriculoventricular (AV) block, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or at the 
housebound rate.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1945 to 
October 1945, from May 1953 to May 1955 and from October 1961 
to May 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an RO decision in July 1998 which 
denied an increased rating for the service-connected AV block 
and an RO decision in August 2000 which denied entitlement to 
SMC based on the need for regular aid and attendance or at 
the housebound rate.  

In April 2001 and February 2003, the Board remanded the case 
to the RO for additional development of the record.  

The issue of an increased rating for the service-connected 
incomplete AV block is addressed hereinbelow, while the issue 
of entitlement to SMC is addressed in the REMAND portion 
which follows and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The competent medical evidence demonstrates that the 
veteran's incomplete AV block is idiopathic and asymptomatic.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected incomplete 
auriculoventricular block have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.104 including Diagnostic Code 7015 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Service connection has been in effect for an incomplete AV 
block since June 1979.  

A June 1992 treatment record from Baptist Medical Center 
indicates that the veteran had an Adenosine Cardiolite 
exercise stress test as a screening test for coronary disease 
versus seizure activity, due to an episode of syncopy.  The 
veteran was noted to be medicated due to a history of 
palpitations.  The resting electrocardiogram (EKG) revealed 
sinus rhythm with first degree AV block.  

The records from the South Carolina Heart Center indicate 
that the veteran underwent evaluation for a history of 
paroxysmal atrial fibrillation in July 1995.  The veteran 
reported that he had done well in the previous year, with 
only one episode of rapid irregular heart beat.  He described 
recent symptoms of atypical chest pain.  

The provider noted that the veteran had been diagnosed with 
herpes zoster involving the thorax.  Holter monitoring 
revealed sinus rhythm with a single premature ventricular 
contraction and a rare premature atrial contraction.  

The impression was that of history of paroxysmal atrial 
fibrillation, presently in sinus rhythm.  An August 1996 note 
indicates that the veteran had no sensation of palpitations, 
chest pain or shortness of breath.  Holter monitoring 
revealed no evidence of atrial fibrillation.  

The veteran submitted his claim for an increased rating in 
April 1997.  

On VA examination in June 1997, an EKG showed normal sinus 
rhythm with first degree atrioventricular block and left 
anterior fascicular block with multiple premature atrial 
contractions.  The impression was that of history of 
paroxysmal atrial fibrillation, not in sinus rhythm.  

A VA examination was also conducted in June 2002.  On review 
of the veteran's medical history, the examiner noted that the 
veteran had suffered a cerebellar infarct in 1987, as well as 
a subdural hematoma.  He also indicated that the veteran had 
suffered from atrial fibrillation since 1992, and that he had 
suffered a stroke in 2002.  

The veteran was noted to be wheelchair bound and to suffer 
from cerebellar infarct dementia.  He denied chest pain.  An 
echocardiogram revealed an ejection fraction of 60 percent, 
mild eccentric left ventricular hypertrophy and normal left 
ventricular systolic function.  The diagnosis was that of 
atrial fibrillation.  

The veteran submitted to a further VA examination in June 
2003.  The examiner noted that neurologically, the veteran 
seemed to have difficulty sitting up in his wheelchair and 
seemed to lean to either side.  Ambulation was not attempted.  
An EKG revealed first degree atrioventricular block with a PR 
interval of 296 milliseconds.  The ventricular rate was 70 
beats per minute.  

The diagnosis was that of first-degree atrioventricular 
block.  The examiner noted that the disorder was idiopathic 
and asymptomatic.  He pointed out that it was impossible to 
measure the work load in METS because of the veteran's 
neurologic condition.  He indicated that the veteran's work 
load capacity was not limited by his heart, but rather by his 
prior stroke.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application was received in April 
1997.  Thereafter, a July 1998  rating decision denied the 
veteran's claim.  

Only after the rating action denying the veteran's claim was 
promulgated did the RO, in March 2002 and March 2003, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
July 1999 Statement of the Case, as well as Supplemental 
Statements of the Case dated in September 2002 and June 2003, 
of the information and evidence necessary to substantiate his 
claim.  

The letters sent to the veteran since the promulgation of 
VCAA advised the veteran of VCAA and the evidence necessary 
to substantiate his claim.  The letters informed him of the 
assistance VA would render in obtaining such evidence, and 
asked the veteran to submit any additional evidence or 
information to support his claim.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not be prejudicial error to the 
claimant.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

The Board observes that the regulations used to evaluate the 
veteran's AV block, found at 38 C.F.R. § 4.104, DC 7015, were 
amended during the pendency of this appeal.  See 62 Fed. Reg. 
65207-65244 (December 11, 1997).  

The relevant criteria for evaluating the veteran's disability 
prior to January 1998 provided that incomplete 
auriculoventricular block without syncope or need for 
medicinal control after more than one year was assigned a 
non-compensable evaluation. 38 C.F.R. § 4.104; DC 7015 
(1997).  

Incomplete auriculoventricular block, without syncope but 
occasionally symptomatic, warranted a 10 percent evaluation.  
A 30 percent evaluation was warranted where there was 
evidence of a complete auriculoventricular block without 
syncope, or where a pacemaker had been inserted.  

A 60 percent evaluation, under those same laws and 
regulations, required evidence of a complete 
auriculoventricular block, with Stokes-Adams attacks several 
times a year despite the use of medication or management of 
the heart block by a pacemaker.  38 C.F.R. Part 4, Code 7015 
(effective prior to January 12, 1998).  The Board notes that 
the term "auriculoventricular" is the former terminology for 
"atrioventricular."  

The revised criteria effective from January 12, 1998 provide 
that a when a workload of 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope or 
continuous medication is required, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.104, DC 7015.  

A 30 percent evaluation is warranted where a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation requires that there be more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs, but not greater than 5 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

On review of the evidence associated with the veteran's 
claim, the Board concludes a rating in excess of the 
currently assigned 10 percent is not warranted.  In this 
regard, the Board notes that, although EKG indicates 
auriculoventricular block, there is no indication that the 
veteran experiences dyspnea, fatigue, angina, dizziness or 
syncope as a result thereof.  

The June 2003 VA examiner concluded that the veteran's AV 
block was idiopathic and asymptomatic.  Although it was not 
possible to measure his workload in METS because of an 
unrelated condition, the examiner concluded that the work 
load capacity was not limited by the veteran's heart, but by 
a prior stroke.  Accordingly, the Board finds that an 
increased rating is not warranted for the veteran's service-
connected AV block.  



ORDER

An increased rating for the service-connected incomplete AV 
block is denied.  



REMAND

The Board notes that the VCAA is also applicable to the 
veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  

The veteran specifically contends that his fecal incontinence 
as a result of recurrent divereticulitis has rendered him 
unable to leave his home.  

In previous remands, the Board directed that the veteran be 
afforded a VA examination to determine his ability to leave 
his home and to care for his basic needs without assistance.  

The veteran underwent VA examinations in July 2002 and June 
2003.  In June 2003, the examiner opined that the veteran's 
need for aid and attendance was secondary to his multiple 
cerebral infarctions and not due to his service-connected 
disabilities.  He did not, however, discuss the possibility 
that the veteran's ability to leave his home was impacted by 
his service connected disabilities, to include his 
divereticulitis.  

The Board also notes that the February 2003 remand directed 
that a VA Form 21-2680 (Examination for Housebound Status or 
Need for Regular Aid and Attendance) be completed by the VA 
examiner.  Such form was not completed and associated with 
the claims folders.  

Finally, the Board notes that in a May 2004 statement, the 
veteran's representative specifically raised a claim of 
service connection for peripheral neuropathy as secondary to 
the veteran's service-connected diabetes mellitus.  

The Board concludes that this issue is inextricably 
intertwined with the issue of entitlement to SMC, and 
therefore must be reviewed by the RO in conjunction with the 
actions directed hereinbelow.  

In view of the foregoing, an additional VA examination is 
required.  As full compliance with the remand directive was 
not accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to develop and adjudicate the claim of 
service connection for peripheral 
neuropathy as secondary to service-
connected diabetes mellitus.  If the 
claim is denied, the veteran and his 
representative should be duly notified 
and provided an opportunity to appeal, 
and only in the event that the veteran 
has perfected an appeal as to such issue 
will the issue be returned to the Board 
for appellate review.  

2.  The RO should send a letter with 
respect to the issue of entitlement to 
SMC that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

4.  Upon completion of the above-directed 
development, the veteran should be 
afforded a VA examination to determine 
his ability to leave his home and to care 
for his basic needs without assistance.  
All indicated studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder be provided to the 
examining physician for review prior to 
the examination.  At the conclusion of 
the evaluation, the examiner should 
express an opinion as to the medical 
probability that the claimant is either 
housebound or in need of permanent aid 
and attention due to his service-
connected disabilities alone.  The 
complete rationale for all opinions 
expressed must be provided in the 
examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and her 
representative an appropriate opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions, to 
include the new diagnostic criteria for 
evaluating skin disability.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



